 1   AARON D. FORD
      Attorney General
 2   ROST C. OLSEN, Bar No. 14410
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1209
     E-mail: rolsen@ag.nv.gov
 6
     Attorneys for Defendants
 7

 8                              UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   ANTHONY R. BOYKINS, III,
                                                       Case No. 3:19-cv-00485-MMD-WGC
11                      Plaintiff,
                                                              ORDER GRANTING
12   v.
                                                        MOTION FOR EXTENSION OF
13   C/O FRANK BEEDLE, et al.,                       TIME TO FILE MEDICAL RECORDS
                                                     AND DECLARATION (First Request)
14                      Defendants.

15         Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State

16   of Nevada, and Rost C. Olsen, Deputy Attorney General, hereby move this Court for an

17   extension of thirty (30) days to file the relevant medical records and declaration from Dr.

18   Hanf regarding Plaintiff Anthony Boykins’s (Boykins) medical conditions, as stated in the

19   Court’s Order entered December 16, 2019. ECF No. 32.

20                    MEMORANDUM OF POINTS AND AUTHORITIES

21   I.    RELEVANT PROCEDURAL AND FACTUAL HISTORY

22         On December 13, 2019, this matter came before the Court for hearing, in which the

23   Court ordered Defendants to file relevant medical records and a declaration from Dr.

24   Hanf regarding treatment related to and the continuing status of Boykins’s

25   throat/cervical spine issues and hernia. ECF No 32 at 4:3-7.

26         Subsequent to the hearing and entry of the Court’s Order, undersigned counsel and

27   the Office of the Attorney General (OAG) have reached out and tried repeatedly to get

28   ahold of Dr. Hanf, but to no avail. Undersigned and the OAG continue their efforts to get

                                                 1
 1   ahold of Dr. Hanf and obtain his Declaration and opinion as to which medical records are

 2   relevant to the two underlying issues.

 3         Undersigned and the OAG request the thirty (30) day extension with the

 4   anticipation that they will be able to establish contact now that the holiday season is

 5   passed.

 6   II.   DISCUSSION

 7         Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

 8   follows:
                  When an act may or must be done within a specified time, the
 9                court may, for good cause, extend the time: (A) with or without
                  motion or notice if the court acts, or if a request is made, before
10                the original time or its extension expires; or (B) on motion made
                  after the time has expired if the party failed to act because of
11                excusable neglect.
12         Here, Defendants submit there is good cause for the requested extension. Despite

13   the undersigned’s and the OAG’s diligent and continuing efforts in reaching out, they

14   have been unable to establish contact directly with Dr. Hanf to obtain the required

15   declaration. Undersigned and the OAG presume this failure is due, in part, to the holiday

16   season, and accompanying staffing shortages that occurred between the issuance of the

17   Court’s Order and the January 10, 2020 deadline.

18         Accordingly, Defendants request an extension of thirty (30) days, until Monday

19   February 10, 2020, to file the required documents.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                  2
 1   III.     CONCLUSION

 2            For the foregoing, Defendants submit good cause exists, and requests the Court

 3   extend the deadline to file the required documents to Monday February 10, 2020. This

 4   request for an extension of time is made in good faith and not for the purpose of undue

 5   delay.

 6            DATED this 10th day of January, 2020.

 7                                          AARON D. FORD
                                            Attorney General
 8

 9                                          By:       /s/ Rost C. Olsen
                                                      ROST C. OLSEN, Bar No. 14410
10                                                    Deputy Attorney General
11                                                    Attorneys for Defendant
12

13    IT IS SO ORDERED.

14    DATED: January 13, 2020.

15
                                         ______________________________________
16                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
